DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on October 17 2022 is acknowledged.  Claims 1-21 are pending in the application. Claims 17-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 17 2022.   Accordingly, claims 1-16 are being examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15048416, 15858858 and 16297125, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1-3, 9-11 and 13-15 all recite an amount of tromethamine, for example, 12 to 24 mg of tromethamine in claim 1.  However, the prior filed applications all describe the amount of tromethamine in mg/mL. While the prior filed applications may provide support for 12 mg/mL to 24 mg/mL, this is not the same as the instantly claimed 12 to 24 mg.  The instant claims do not recite any particular volume for the composition.  Therefore, the earlier filed application do not provide support for this claim limitation.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 18 2022 and August 30 2022 were considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 12 mg to 24 mg of tromethamine, 17 mg to 21 mg of tromethamine and 18 mg to 20 mg of tromethamine does not find support.  The instant specification only teaches mg/mL concentrations associated with tromethamine. 

Claim Interpretation
Claims 9-11 and the claims that depend from claims 9-11 contain the transitional language “consisting essentially of”.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant's invention. PPG Industries Inc. V Guardian Industries Corp. 48 USPQ2d 1351 (Fed. Cir. 1998) and In re De Lajarte 337 F.2d 870, 143 USPQ 256 (CCPA 1964) See MPEP 2111.03.
The instant specification does not define the term “consisting essentially of” in a manner that would allow one skilled in the art to determine what basic and novel characteristics are being materially affected.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Khattar et al. (USPGPUB No. 20150111905) in view of Palepu et al. (USPGPUB No. 20130231357).
Applicant Claims
	The instant application claims a liquid pharmaceutical composition comprising: 20 mg/ml to 30 mg/mL of pemetrexed; 200 mg/mL to 300 mg/mL of propylene glycol; 12 mg to 24 mg of tromethamine; and water; wherein the pH of the composition is from about 7.4 to 7.6.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Khattar et al. is directed to pharmaceutical compositions of pemetrexed.  Example 5 contains 25 mg/ml of pemetrexed, 15 mg/ml of tromethamine, HCl, if required, propylene glycol in 50% (500 mg/ml) and water for injection.  Adjusting the pH to about 6-8 is taught (paragraph 0018).  Pemetrexed concentrations range from 2.5 to 50 mg.ml (paragraph 0033).  The organic amines are present in amounts of about 40 to 90% by weight of Pemetrexed (paragraph 0022).  Pemetrexed diacid is claimed (claim 1).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Khattar et al. exemplify a composition comprising pemetrexed, tromethamine and propylene glycol, Khattar et al. does not expressly teach the claimed concentration of propylene glycol.  However this deficiency is cured by Palepu et al.
	Palepu et al. is directed to pharmaceutical compositions containing pemetrexed having extended storage stability.  In embodiments, the pharmaceutical compositions include a mixture of propylene glycol and water.  Ratios are 10% propylene glycol (100 mg/ml) and 90% water, 25% propylene glycol (250 mg/ml) and 75% water.  Up to about 75% (750 mg/ml) propylene glycol is taught (paragraph 0027).  It was shown when pemetrexed was dissolved in water and propylene glycol in a ratio of 75:25 along with an antioxidant and a chelating agent, the samples exhibit less than 1% impurities after storage for 2 months at 40 °C (paragraph 0067).  Pemetrexed concentrations include 25 mg/ml (claim 5) with a general range from about 1 to about 50 mg/ml (claim 3).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khattar et al. and Palepu et al. and manipulate the amount of propylene glycol.  Palepu et al. teach a variety of ratios of water to propylene glycol which afford stable pemetrexed composition.  Since Khattar et al. teaches the use of propylene glycol with tromethamine and pemetrexed, there is a reasonable expectation of success.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
Regarding the claimed pH, Khattar et al. teaches an overlapping range.  Regarding the claimed concentration of pemetrexed, both Khattar et al. and Palepu et al. teach an overlapping range.  Regarding the claimed amount of tromethamine, Khattar et al. teaches an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31-33, 35-36 and 38-40 of copending Application No. 16297125 (USPGPUB No. 20190201405) in view of Khattar et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a liquid pharmaceutical composition comprising: 20 mg/ml to 30 mg/mL of pemetrexed; 200 mg/mL to 300 mg/mL of propylene glycol; 12 mg to 24 mg of tromethamine; and water; wherein the pH of the composition is from about 7.4 to 7.6.
	Copending ‘125 claims a ready to use, anti-oxidant free, intravenous liquid pharmaceutical composition comprising 20 mg/mL to 30 mg/mL of pemetrexed diacid; a non-aqueous solvent consisting of 250 µL/mL to 275 µL/mL of propylene glycol; and least 0.50 mL/mL water, wherein the pH of the composition is from 7.4 to 7.6; and wherein the composition comprises no more than 3% w/w impurities after storage for 2 days at 40 °C and 75% relative humidity.  
	While copending ‘125 claims a composition with the same amount of pemetrexed diacid, propylene glycol, water and pH, copending ‘125 does not claim the addition of tromethamine.  However, this deficiency is cured by Khattar et al.
Khattar et al. is directed to pharmaceutical compositions of pemetrexed.  Example 5 contains 25 mg/ml of pemetrexed, 15 mg/ml of tromethamine, HCl, if required, propylene glycol in 50% (500 mg/ml) and water for injection.  Adjusting the pH to about 6-8 is taught (paragraph 0018).  Pemetrexed concentrations range from 2.5 to 50 mg.ml (paragraph 0033).  The organic amines are present in amounts of about 40 to 90% by weight of Pemetrexed (paragraph 0022).  Pemetrexed diacid is claimed (claim 1).  It is taught that to control the acidic degradation of the pharmaceutical composition of Pemetrexed, pharmaceutically acceptable organic amine is used which maintains the pH of the solution more than 7, thereby reducing the acidic degradation impurities. The preferred organic amines of the present invention include pharmaceutically acceptable organic amines such as tromethamine and meglumine, of which tromethamine is the most preferred organic amine (paragraph 0036).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of copending ‘125 and Khattar et al. and utilize tromethamine in the composition of copending ‘125.  One skilled in the art would have been motivated to add tromethamine in order to stabilize the pemetrexed against acidic degradation and maintain a pH above 7 as taught by Khattar et al.  Since copending ‘125 requires a pH above 7 and a stable composition there is a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616